Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 5/31/2022, Applicant has amended Claims 1, 3-5, 7, 13, 15, 18,  27-28 and 30, cancelled Claim 2, and added new claims, Claims 32-39.  
Claims 1, 3-8, 13-20, 21-24, 27-39 are pending.
Claims 21-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 3-8, 13-20, 27-39 are under examination. 



Withdrawn Objection to the Specification
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code has been withdrawn due to applicant’s amendment.

Withdrawn 35 USC § 112
The prior rejection of Claims 1, 3-4, 7-8, 13-14, 17-20, 27, and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments of Claims 1, 3, and 13 to describe the p53 inhibitor.


	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claims 4 and 27 draw to a method step of “further comprising transducing the population” of cells with the vector, which does NOT narrow the scope of claims 3 and 1, respectively, where the cells are already “transduced by” the vector. Essentially, due to the applicant’s own claim language of using the past participle of “transduced”, the embodiments of claims 4 and 27 do not narrow the scope of claims 3 and 1 because they have already occurred in the method steps of claims 3 and 1. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Withdrawn 35 USC § 102 
The prior rejection of Claims 1, 3, 5, 8, 28, and under 35 U.S.C. 102(a)(2) as being anticipated by D’Andrea (2018/0071330, filed 2/26/2016) is withdrawn in light of Applicant’s amendment of Claims 1, 3, and 13 to limit the viral vector to a non-integrating lentiviral vector or to a non-integrating adeno-associated vector, and the p53 inhibitor to a dominant negative peptide, which are limitations D’Andrea does not teach.

Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 3-5, 7-8, 13-15, 18-20, 27-28, 30-31 under 35 U.S.C. 103 as being unpatentable over Church et al., (US2019/0127762, filed 4/19/2017, with priority to 62/324,485 filed 4/19/2016), in view of Liu et al. (Cell Stem Cell, 2009, 4:37-48, see IDS filed 5/09/2019) is withdrawn in light of Applicant’s amendment of Claims 1, 3, and 13 to limit the viral vector to a non-integrating lentiviral vector or to a non-integrating adeno-associated vector, which are limitations neither Church nor Liu teach.

The prior rejection of Claims 5-6, 15-16, 17 and 28-29 under 35 U.S.C. 103 as being unpatentable over Church et al., (US2019/0127762, filed 4/19/2017, with priority to 62/324,485 filed 4/19/2016), in view of Liu et al. (Cell Stem Cell, 2009, 4:37-48, see IDS filed 5/09/2019), as applied to claims 1, 3, and 13, in further view of Smith et al. (2015/0010502, filed 7/12/2012) is withdrawn in light of Applicant’s amendment of Claims 1, 3, and 13 to limit the viral vector to a non-integrating lentiviral vector or to a non-integrating adeno-associated vector, and the p53 inhibitor to a dominant negative peptide, which is a limitation Smith does not teach.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 7-8, 13-15, 17-20, 27-28, 30-31, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Genovese et al. (WO2015/057976, filed 10/16/2016, published 4/23/2015), in view of Liu et al. (Cell Stem Cell, 2009, 4:37-48, see IDS filed 5/09/2019) and Mittelman et al., (Somat Cell Mol Genet, 1999, 25:115-1128)
	
	In regard to claims 1, 3, and 13, Genovese et al. teaches methods of hematopoietic stem cell (HSC) gene therapy comprising the steps of 
transducing the HSCs with an integration-defective lentiviral vector (IDLV) for nuclease based gene editing of the HSCs ([0034, 0170, 0172, 0186], Figs. 1B & 3C, see claim 1 of Genovese); and 
contacting the HSCs with a compound that preserves the “stemness” of the HSCs ([0019, 0034, 0086, 0206], Fig. 3C see claim 2 of Genovese). In regard to the nature of the “stemness” compound as per cell survival, Genovese teaches that “stemness” refers to the ability expand and self-renew [0086]. Furthermore, Genovese teaches that HSCs undergoing gene editing typically exhibit growth arrest and apoptosis, and compounds that increased transit through the S/G2 phase of the cell cycle, which is the phase of the cell cycle when homology directed repair (HDR) can occur, can reduce growth arrest and apoptosis in response to the gene targeting procedure ([0202-0203, 0206], see Fig. 1B, 1G, 1H). Similarly, Genovese teaches error prone NHEJ, which is the alternative pathway to HDR, correlated with increased apoptosis ([0198], Fig. 6C). Thus, Genovese suggests a genus of compounds for treating HSCs that can promote HSC survival by reducing quiescence and increase cell cycling during gene editing so as to favor HDR.
	However, in regard to claims 1, 3, and 13, Genovese et al. are silent to inhibiting p53 in the HSCs.
	In regard to claims 1, 3, and 13, Liu et al. (2009) teaches a method of generating a population of hematopoietic stem cells with inhibited p53 (Summary, p. 2-3, Results, p. 6, Discussion, 1st para., see Fig. 1.). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice method of transducing HSCs with an IDLV and a compound that promotes “stemness” as taught by Genovese and to choose a compound that inhibited p53 as suggested by Liu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Liu teaches that inhibiting p53 in HSCs enhances proliferation and renewal by decreasing quiescence (p. 3, Results, p. 8, Discussion, 1st para.). Hence, inhibition of p53 would reduce the number of quiescent HSCs, which Genovese teaches would have been advantageous because quiescent HSCs are less proficient at performing HDR [0202].  Furthermore, Liu teaches that specifically inhibiting p53 in HSCs reduces apoptosis when DNA damage is induced (p. 2, 2nd para., p. 4, 4th para., see Fig. 4C). Hence, inhibition of p53 would have promoted cell survival not only by promoting cell cycle progression and the HDR pathway, but by also suppressing apoptosis in response to the double strand DNA breaks by the nucleases in the gene targeting method of Genovese (see [0048, 0099, 0203] of Genovese). Overall, it would have been predictably obvious to inhibit p53 in HSCs undergoing HDR gene editing with IDLVs.
	However, Liu teaches that p53 is inhibited in HSCs by genetic knock-out, and they are silent to transiently inhibiting p53 with a compound such as a dominant negative peptide.
	In regard to claims 1, 3, and 13, Mittelman teaches a method of transiently inhibiting p53 in cells comprising contacting the cells with the dominant negative peptide GSE56 (Abstract, p. 121, col 2 – p. 123, col 1, see Figs. 4 & 5).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice methods of transducing HSCs with an IDLV combined p53 inhibition as suggested by Genovese in view of Liu, and substitute GSE56 as the p53 inhibitor as taught by Mittelman with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Mittelman teaches that GSE56 is a potent inhibitor of p53 (p. 116, Introduction, last para.), and that being a peptide inhibitor is advantageous because it can be used to achieve a temporary biological effect, as opposed to genetic approaches that result in permanent inhibition of p53 that could lead to tumorigenesis (p. 115, Introduction, p. 124-125, Discussion).
In regard to claims 4, 7, 18, 27 and 30, as stated supra, Genovese teaches the HSCs are transduced with an IDLV vector.
In regard to claims 5, 15, 28, and 35-37, as stated supra, Mittelman teaches the p53 dominant negative peptide is GSE56. 
In regard to claims 8 and 31, as stated supra, Liu teaches that p53 inhibition not only inhibits apoptosis in HSCs with DNA damage, but it also reduces HSC quiescence, while Genovese teaches that compounds that reduce quiescence during gene editing favor HDR and improves cell survival by inhibiting error prone NHEJ that is correlated with cell apoptosis. 
In regard to claim 14, as stated supra, Genovese teaches the HSC is transduced by the IDLV and contacted that with compound that reduces quiescence in vitro. Furthermore, as stated supra, Mittelman teaches the p53 dominant negative peptide is used in vitro.
	In regard to claims 17, 38 and 39, in general Genovese teaches that the compound that inhibits quiescence (i.e., p53 dominant negative peptide) is applied to the HSCs before and during IDLV transduction (see Fig. 3C). However, in regard to claim 17, Mittelman teaches the ½ life of the GSE56 peptide is under 7 hours (p. 125, Fig. 6), and uses a 4 hour time point to demonstrate cellular distribution of the GSE56 peptide (p. 123, last para, see Fig. 7). Thus, it would have been obvious to contact the HSCs with the GSE56 peptide for about 4 hours before IDLV transduction to be with the ½ life of the compound and it would have been an obvious starting time point based on its complete cellular distribution. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	In regard to claims 19 and 20, Genovese teaches deriving the HSCs from mobilized peripheral blood and are purified [0014, 0016, 0034]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/31/2022 are acknowledged.
First, Applicant argues that instant claims have been amended to reflect the Inventor’s surprising discovery that the activation of p53 signaling during viral infection is not strictly dependent on viral integration and DNA breaks, but also appears to be due to the sensing of foreign viral DNA. Applicant argues that the cited prior art was silent on p53 activation and apoptosis occurring independently of viral genomic integration and DNA damage.
Second, Applicant argues that there was no reasonable expectation of success in achieving a method for increasing survival and/or engraftment of HSCs as claimed. Applicant argues that Church was direct to IPSCs and reducing nuclease-mediated death. 
Finally, Applicant argues that the secondary reference of Liu is divergent subject matter from Church, and one of ordinary skill in the art would not have combined their teachings. Applicant argues that the Examiner has used improper hindsight to construct the claimed invention.
Applicant's arguments have been fully considered but they are not persuasive.
In regard to Applicant’s first arguments regarding the alleged surprising discovery that is Applicant’s invention, contrary to Applicant’s assertion, it was known that non-integrating virus such as Adenoviruses, Sendai viruses, and Influenza A, activated p53 in infected cells.  Importantly, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the review of Miciak et al., (BBA, 2016, 1865:220-227), which demonstrated that before the filing time of invention it was known that p53 mediated innate immunity to multiple viral infections (Abstract, p. 6, 2nd para.). Specifically, Figure 3 of Miciak evidences that p53 is not only stabilized in response to DNA damage but also foreign DNA. Thus, Applicant’s results directed to p53 inhibition in the presence of non-integrating viruses is not that surprising and represents a confirmation of what was already expected from the prior art.
Second, in regard to Applicant’s arguments for the reasonable expectation of success in achieving the claimed methods, as a first matter, the method independent claim 13 and its dependents make no claim directed to the functional effects of increasing survival and/or engraftment. Furthermore, Applicant’s arguments regarding Church are moot because the rejection over Church have been withdrawn. Instead, the Examiner has applied the prior art of Genovese, who teaches IDLV transduction of HSCs combined with an agent that promotes the “stemness” of the HSCs. Genovese teaches this “stemness” compound promotes the proliferation of HSCs and advancement through the cell cycle so as to avoid cell quiescence and cell death that normally occurs during the gene editing of HSCs. Importantly, Liu and Mittelman suggest that p53 inhibition with a GSE56 peptide would avoid HSC quiescence and cell death. Applicant is reminded that MPEP 2144 (IV) states that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). In instant case, the prior art of Genovese, in view of Liu and Mittelman teaches there was another benefit from inhibiting p53 in HSCs undergoing IDLV gene editing by nucleases. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Third, in regard to Applicant’s arguments directed to the combination of Liu et al. with a primary reference directed to gene editing (albeit Genovese, not Church), it has been held that the determination that a reference is from a nonanalogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In re Wood, 202 USPQ 171, 174. In this case, although Liu does state that the significance of their work could apply to cancer treatments, clearly Liu is directed to basic mechanisms underlying HSC quiescence (see title of Liu) and makes use of HSC transplantation models (e.g., Fig. 3 of Liu) which are directly pertinent to the intended use of Genovese. Thus, Liu is reasonably in a related field of endeavor directed to HSC transplantation. Furthermore, Liu is very pertinent to the particular problems of Genovese directed to the quiescence of HSCs. Thus, one of ordinary skill in the art would after reading Genovese would have turned to Liu as a basic science investigation to factors that influence HSC quiescence.
Finally, in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In instant case, Genovese transfects HSCs with IDLVs for gene editing and seeks other agents that could improve this process by altering the stage of the cell cycle of the HSCs. Similarly, Liu teaches that p53 is a factor that could alter the cell cycle of HSCs and is anti-apoptotic during DNA damage (see also Fig. 5 of Mittelman). Thus, there was ample reason to combine Genovese with Liu and Mittelman, and there was a suggestion in the prior art that the taught combined method would have worked to improve gene editing in HSCs by favoring HDR and reducing apoptosis from error prone NHEJ. Applicant is reminded that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.


	
Claims 6, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Genovese et al. (WO2015/057976, filed 10/16/2016, published 4/23/2015), in view of Liu et al. (Cell Stem Cell, 2009, 4:37-48, see IDS filed 5/09/2019) and Mittelman et al., (Somat Cell Mol Genet, 1999, 25:115-1128), as applied to claims 1, 3, 5, 13, 15, and 28, in further view of Kamada et al. (JBC, 2011, 286:252-258).

A stated supra, Genovese et al suggests a method of generating genetically modified HSCs by (1) transducing an IDLV vector expression construct for gene editing, and contacting the HSCs with (2) the p53 inhibitor GSE56 to prevent quiescence and promote survival of the HSCs undergoing gene editing.
In regard to claims 6, 16, and 29, Mittelman teaches a GSE56 peptide concentration of about 4 micrograms/ml (i.e., 0.004 g/L) was an effective concentration to inhibit apoptosis in cultured cells (p. 118, last para.). Since the average amino acid has a molecular weight of about 115 g/mol, the 94 amino acid GSE56 and 16 amino acid penetratin peptide would have had a combined molecular weight of about 12,650 g/mol. Thus, molar concentration used by Mittelman was about 0.3 micromolar (i.e., 004 g/L divided by 12,650 g/mol).
	However, Mittelman et al. silent to the concentration of the p53 inhibitor GSE56 of about 1-50 micromolar.
	Nevertheless, in regard to claims 6, 16, and 29, Kamada et al. (2011) teaches a peptide representing the core oligomerization domain of p53 that is encompassed by the GSE56 peptide, and demonstrates that the affinity of the wildtype oliogmerizaiton domain is about 10 micromolar (p. 255, Table 1, line 1).  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of inhibiting p53 with the GSE56 peptide as suggested by Genovese et al. and substitute about 1-10 micromolar of the GSE56 peptide with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Mittelman teaches a concentration of peptide of about 0.3 micromolar in order to improve cell survival, which is about 1 micromolar. MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)”. Second, Kamada teaches that the affinity of similar peptides is in the low micromolar range. Thus, it would have been obvious to choose a concentration of inhibitory peptide that was near the affinity of the target protein interaction (i.e., about 10 micromolar) so that is would have reliably served as a dominant negative peptide since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/31/2022 are acknowledged and have been addressed supra.



Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Genovese et al. (WO2015/057976, filed 10/16/2016, published 4/23/2015), in view of Liu et al. (Cell Stem Cell, 2009, 4:37-48, see IDS filed 5/09/2019) and Mittelman et al., (Somat Cell Mol Genet, 1999, 25:115-1128), as applied to claims 1, 3, and 13, in further view of Ossovskaya et al., (PNAS, 1996, 93:10309-10314, see IDS filed 5/09/2019.).

A stated supra, Genovese et al suggests a method of generating genetically modified HSCs by (1) transducing an IDLV vector expression construct for gene editing, and contacting the HSCs with (2) the p53 inhibitor GSE56 to prevent quiescence and promote survival of the HSCs undergoing gene editing.
	However, Mittelman et al. are silent to the amino acid sequence of GSE56.
Nevertheless, Mittelman cites the prior art of Ossovskaya et al. for the source of the GSE56 (see Abstract of Mittelman).
Ossovskaya evidences that GSE56 corresponds to amino acids 175-360 of rat p53, which is 100% identical to the 94 amino acid sequence of SEQ ID NO:6 (see SCORE results 8/26/2022, rup. file, result #2).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of inhibiting p53 followed by gene modification as suggested by GSE56 comprising the amino acid sequence of SEQ ID NO:6, as evidenced by Ossovskaya.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/31/2022 are acknowledged and have been addressed supra.

Withdrawn Double Patenting
The prior provisional rejection of Claims 1, 3-6, 8, 13-16, 27-29 and 31 on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14-15, 17-19, 65 and 66 of copending Application No. 17/255,362 is withdrawn in light of Applicant’s amendments to recite that the viral vector is integration-defective, which is a limitation cite application does not claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633